DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter

Claims 1, 2, 4-7, 11, 13-15, 17, 20, 21, 24, and 25 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant has overcome all previously pending rejections and in particular has incorporated previously indicated allowable subject matter into claim 1.  Previously indicated allowable dependent claims 5 and 6 have been made into independent claims.  See Applicant’s Remarks in the latest Amendment.  
Regarding the Office Action, Chinese Patent Application No. 201880039500.2, provided by Applicant in the Information Disclosure Statement received on January 21, 2022, US 2016377574 A1 is used alone to reject claims 1 and 2, and is used as a base 
35 U.S.C. 102(a)(2) and as the base refenece for the rejection of claims 4, 15, 20, 21, 24, and 25 under 35 U.S.C. 103 in the Non-Final Office Action for U.S. application 16/622191, which was mailed on October 13, 2021.  So US 2016377574 A1 has already been discussed during the examination of the U.S. application that is now being allowed.  
	Regarding the Notice of Reasons for Refusal, Japanese Patent Application No. 2019-568707, provided by Applicant in the Information Disclosure Statement received on January 21, 2022, it also rejects various claims using either US 2016377574 A1 alone or in combination with US 2015078779. 

      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             February 12, 2022